PER CURIAM.
Appellant’s claim of an involuntary plea based on “misadvice” of counsel associated with the length of his sentence is legally sufficient and was not refuted by the portions of the record attached to the trial court’s order. See generally State v. Leroux, 689 So.2d 235 (Fla.1996), as the state concedes.
We reverse and remand for attachment of portions of the record which conclusively refute this claim, or for an evidentiary hearing thereon.
WARNER, C.J., DELL and STEVENSON, JJ., concur.